Citation Nr: 0841442	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post traumatic stress disorder (PTSD) prior to June 7, 
2006.

2.  Entitlement to a rating higher than 50 percent for PTSD 
since June 7, 2006.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.

This appeal to the Board of Veteran's Appeals (Board) is from 
a May 2004 rating decision of the VA Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
December 10, 2003, the date of claim.  The veteran initiated 
an administrative appeal by requesting an initial disability 
rating higher than 30 percent.  

Then, in a March 2007 decision, the RO granted an increased 
rating to 50 percent for the veteran's PTSD.  But instead of 
granting this increase back to the date of claim, the RO 
assigned an effective date of June 7, 2006, the date of a 
psychological evaluation report showing a worsening of PTSD 
symptomatology.  Therefore, two issues are currently on 
appeal: (1) entitlement to an initial rating higher than 30 
percent for PTSD prior to June 7, 2006; and (2) entitlement 
to a rating higher than 50 percent for PTSD since June 7, 
2006.


FINDING OF FACT

The veteran's PTSD has caused total occupational and social 
impairment since the initial grant of service connection.


CONCLUSION OF LAW

The criteria are met for a higher 100 percent initial rating 
for the PTSD, both prior to and since June 7, 2006.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, the RO granted an initial 30 percent rating for the 
veteran's PTSD, but then, during the course of this appeal, 
assigned a higher rating of 50 percent effective from June 7, 
2006.  Therefore, the Board must determine whether the 
veteran's PTSD warrants a disability rating higher than 30 
percent for the period prior to June 7, 2006, and a 
disability rating higher than 50 percent since June 7, 2007.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 



A 70 percent rating is assigned where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association 's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In this case, the Board finds that the medical evidence shows 
the veteran's PTSD has caused total occupational and social 
impairment since the initial grant of service connection due 
to such symptoms that are analogous to that type and degree 
of symptomatology contemplated by a 100 percent disability 
rating.  Therefore, a 100 percent rating is warranted for his 
PTSD since the initial grant of service connection.  See 
Fenderson, 12 Vet. App. at 125-26.

Several reports from A.J., Ph.D., indicate the veteran is 
unemployable due to his PTSD.  In a January 2004 
psychological evaluation report, Dr. A.J. characterized the 
veteran's PTSD as severe and then assigned a 
Global Assessment of Functioning (GAF) score of only 41.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
Ed.) (DSM-IV), p. 32).  In this report, Dr. A.J. did not 
comment on the degree to which the veteran's PTSD impairs him 
socially.  The Board emphasizes, however, that a GAF score of 
only 41 reflects total social and occupational impairment, as 
illustrated in behavior manifested by serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 47 
(1994) (emphasis added).  



Dr. A.J. also addressed the issue of how the veteran's PTSD 
impacts his ability to work in a subsequent June 2006 
psychological evaluation report.  In particular, Dr. A.J. 
specifically stated the veteran's PTSD had rendered him 
unemployable since he was first evaluated at his clinic in 
November 2003.  Dr. A.J. also indicated the veteran's PTSD 
symptoms had worsened, assigning an even lower GAF score of 
only 36, which illustrates behavior manifested by major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Id.

In addition to these opinions provided by Dr. A.J., a 
September 2007 VA examination report also supports the 
assignment of a 100 percent disability rating for the 
veteran's PTSD.  In that report, when asked if there is total 
occupational and social impairment due to PTSD signs and 
symptoms, the examiner responded "yes," explaining that the 
veteran is highly anxious and had a difficult time sustaining 
his attention on tasks for long periods of time.  So this VA 
examination report also supports the assignment of a 100 
percent disability rating for the veteran's PTSD.

For these reasons and bases, although all of the enumerated 
symptoms recited for the 100 percent rating are not shown, 
the Board finds that the severity of the veteran's PTSD 
symptoms and the effect of those symptoms on his social and 
work situation justify such a rating.  See Mauerhan, supra.  
The Board thus concludes that the evidence supports an 
initial 100 percent disability rating for his PTSD since the 
initial grant of service connection.

One final point worth mentioning, since the veteran is 
receiving the maximum disability rating possible, there is no 
need to discuss whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  Even were the Board to presume, for the sake 
of argument, there has not been, this is ultimately 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.




ORDER

A higher initial 100 percent rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


